 SHELL OIL COMPANY283APPENDIX BNOTICE TO ALL MEMBERS OF INTERNATIONAL UNION OF OPERATING ENGINEERS,LOCAL 428, AFL-CIO, AND TO ALL EMPLOYEES OF SCHURR & FINLAY, INC.Pursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor,Relations Act, as amended, we hereby notify you that:WE WILL NOT announce a policy of refusing to dispatch members of Inter-national Brotherhood of ElectricalWorkers, Local No. 769, AFL-CIO, or ofany other labor organization, to Schurr & Finlay, Inc., or to any other employ-er engaged in commerce for which we have constituted ourselves as the solesource of referral.WE WILL NOT tell employees or prospective employees of Schurr & Finlay,Inc., that they must become our members as a condition of employment orcontinued employment.WE WILL jointly and severally with Schurr & Finlay, Inc., make whole anyemployee who on or since October 16, 1963, has paid to us initiation fees,dues, or assessments because of any requirement to obtain membership in ourorganization as a condition of employment or continued employment withSchurr & Finlay, Inc., with interest at the rate of 6 percent per annum.WE WILL NOT give effect to our contract of October 17, 1963, with Schurr &Finlay, Inc., and we will not hold ourselves out as the exclusive source ofreferral to employment with Schurr & Finlay, Inc.WE WILL NOT in any other manner restrain or coerce employees in theexercise of rights guaranteed in Section 7 of the Act.INTERNATIONAL UNION OF OPERATINGENGINEERS, LOCAL 428, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Resident Office, FederalBuilding, 230 North First Street, Phoenix, Arizona, Telephone No. 261-3717, ifthey have any questions concerning this notice or compliance with its provisions.Shell Oil CompanyandIndependent Oil and Chemical WorkersUnion of Louisiana.Case No., 15-CA-2143.October 29, 1964DECISION AND ORDEROn June 28, 1963, Trial Examiner Frederick U. Reel issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in and Was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.He further found that the Respondent had not engagedin certain other unfair labor practices alleged in the complaint' andrecommended dismissal as to them.Thereafter, the Respondent andthe General Counsel filed exceptions to the Intermediate Report, andsupporting briefs.'.1The Respondent has requested oral argument.This request is herebydentedbecausethe record, exceptions, and briefs adequately present the issues and positions of the parties.149 NLRB No. 22. 284DECISIONSOF NATIONAL LABORRELATIONS BOARDPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel[Chairman McCulloch and Members Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the en-tire record,including the Intermediate Report, the exceptions, andbriefs, and adopts the Trial Examiner's findings, conclusions, andrecommendationsonly to theextent consistentherewith.ShellOil Company, the Respondent herein, is engaged in themanufacture of petroleum products at its Norco,Louisiana,plant.Since 1945, the Union, the Charging Party herein, has representedRespondent'shourly paid employees at the Norco refinery. Thehourly paid employees fall into two categories,those in productionoperations and those engaged in maintenance and light constructionwork.Before the present controversy arose, the parties were operatingunder a contract which was scheduled to expire on September 30,1961.That contract,like those preceding it since 1952,contained asingle provision pertaining to subcontracting, designated as articleXIV, providing that in the event the Respondent subcontracts "workwithin the refinery which could be performed by employees coveredby this agreement,the Company will ...[require]the contractor topay not less than the rates of pay provided in this agreement for thesame character of work." In July 1961,the Union,in anticipationof expiration of this contract,notified the Respondent of its desire toopen negotiations on certain subjects, including restrictions uponRespondent's right to subcontract.The. record shows that for sometime prior to 1961 the Respondent had been awarding contracts toprivate contractors for the performance of miscellaneous construc-tion and maintenance work which could be performed by its ownemployees.The work, however,was awarded without notificationto the Union,and it is not disputed that until the Respondent's rightto subcontract work became a matter of dispute during the 1961 ne-gotiations,the Union voiced no objection to this established methodof subcontracting.The complaint in the instant case is limited toindividual contracts let by Respondent after March 29, 1962.In the course of negotiations beginning in September 1961, theparties had some 47 bargaining sessions,with the contracting out ofwork being one of the chief matters discussed.Throughout the dis-cussions,Respondent consistently maintained that under article XIVithad the right to subcontract without notice or other bargainingwith the Union,and that this right was restricted only by the "pre-vailing wage"clause in that provision.The Union initially soughtto secure a complete prohibition on subcontracting and, as more fully SHELL OIL COMPANY285set forth in the Intermediate Report, subsequently sought to attachother conditions on the exercise of that right.2The Respondent,however, made clear that it would undertake no obligation whichwould expressly or impliedly limit its right to contract out unitwork.The agreement scheduled to expire in 1961 was extended frommonth to month until March 29, 1962, when terminated pursuant toappropriate notice'by the Union.The parties nevertheless continuedoperating under many of the contract's terms while recognizing thatdues checkoff and contractual grievance procedures were no longer ineffect.The exact provisions of the contract which the parties rec-ognized as continuing were apparently the subject of some uncer-tainty and discussion.It appears, however, that article XIV wasnot involved in those discussions, and that the Respondent continuedto comply with its terms during the hiatus between formal termina-tion of the old contract in March 1962, and the execution of a newagreement the following February.The Union struck on August 18,1962.The strike ended on February 17, 1963, when the parties exe-cuted a new collective-bargaining agreement.The new agreement re-tained article XIV without material modification and did not in-clude new restrictions on Respondent's subcontracting practices.The Trial Examiner found, and we agree, that Respondent did notviolate the Act with respect to a group of subcontracts involvingspecialized work of a kind beyond capacities of the in-plant mainte-nance employees.We also agree with his further finding that Re-spondent was not under a duty- to bargain over contracts let andcompleted in the course of the strike; this temporary subcontract-ing necessitated by the strike did not transcend the reasonablemeasures an employer may take in order to maintain operations insuch circumstances.3However, the Trial Examiner further found that certain othersubcontracts awarded to private subcontractors without notificationor consultation with the Union during the hiatus between March 29,1962, and termination of the strike were let in violation of the Act,as he also found with respect to the contract let after execution ofthe new agreement.Each involved unit work.Two of the subcon-tractswere awarded after termination of the agreement on March29, 1962, but before commencement of the strike.Another contractawarded to Delta Field Erection Co. for miscellaneous constructionwork was let during the strike but had not been completed when- the2 In addition to the contract modifications sought by the Union at the refinery,it urgeddeletion of article XIV in contemporaneous negotiations at Shell's chemical plant locatedIn Norco.This demand at the chemical plant is equally relevant to an assessment of thebargaining positions of the parties at the refinery in view of the clear understanding thatany agreement reached on the subcontracting issue at either facility would be binding atthe other3N.L.R.B. v. Mackay Radio f TelegraphCo., 304 U.S. 333,and cf.Hawaii Meat Com-pany, Limited,139 NLRB 966,enforcement denied 321 P. 2d 397(CA. 9). ,286DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrike ended; and a fourth contract was awarded after the strike'stermination and the execution of the new bargaining agreement inFebruary 1963.In concluding that these subcontracts were awarded without satis-fying Respondent's statutory bargaining obligation, the Trial Ex-aminer reasoned that the statute as much prohibited the unilateralaction taken by the Respondent in subcontracting occasional mainte-nance work, which otherwise might have been performed by employ-ees in the bargaining unit, as it prohibited permanent subcontractingon a unilateral basis. In rejecting Respondent's contentions, he foundthat neither article XIV nor the Respondent's practice of lettingcontracts without prior notice or bargaining sufficed to relieve Re-spondent of its statutory obligation to bargain before subcontractingunit work. In the Trial Examiner's opinion, article XIV was nomore than a prescription of wage rates for contracts which the Re-spondent might let, but was unrelated to the Respondent's obligation,applicable to each subcontract it proposed to let, to give the Unionprior notice and an opportunity to bargain over the amount or kindof work to be subcontracted.As to the Respondent's contention thatthe Union's acquiescence in the Respondent's established practice ofsubcontracting without notice to or bargaining with the Union re-lieved it of the obligation to bargain on this matter, the Trial Ex-aminer held that the Union's failure to exercise its statutory right inthe past was not a forfeiture of its right to bargain during the period'here in controversy, particularly since the Union had made clear,throughout the negotiations for the current agreement, that it wasnot continuing to acquiesce in the Respondent's practice.On theseconsiderations the Trial Examiner found that the Respondent vio-lated Section 8(a) (5) because it subcontracted ,unit work withoutnotice to or bargaining with the Union.We do not agree.Unlike the Trial Examiner, we do not view article XIV as merelya limitation on subcontractors' wage rates, having no bearing upontheUnion's statutory bargaining rights.Since 1952, articleXIVhas been the key provision regulating the interests of Employer andUnion in the area of subcontracting. In our opinion, its terms arereasonably to be construed as embodying an implicit, yet clear, un-derstanding that, at least with respect to the Company's continuouspractice of contracting out occasional maintenance work, Respondenthad the right to act unilaterally without prior notice or consultation,so long as it complied with the conditions of the protective wage re-quirement of that article.That such,' indeed, was the understandingand agreement of the parties is confirmed by their contemporaneousence to Respondent's unilateral maintenance subcontracting in themany years between article' XIV's first inclusion"in the 1952,collec- SHELL OIL COMPANY287tive-bargaining agreement .and the 1961-1963 negotiations, almost adecade later, when prior consultation with management on decisionsto subcontract individual maintenance jobs was first pressed by theUnion. In the circumstances, we are persuaded that article XIV evi-denced a contractual intent that, except for the limitation on sub-contractors'wage rates, Respondent was free to award occasionalmaintenance subcontracts without obligation to provide advancenotice or an opportunity to bargain.It being clear that Section 8(a) (5) is not to be applied to disturban agreement reached freely and in good faith, our construction ofarticleXIV would be dispositive were it not for the fact that threeof the four subcontracts now in issue were awarded when the partieswere not operating under formal, collective-bargaining agreement.In this connection, the General Counsel argues that termination ofthe preceding agreement in March 1962 revived any bargainingrights the Union may have surrendered under article XIV. Con-sistent with this contention, the Trial Examiner expressed the viewthat, absent a formal extension agreement, binding duties and obliga-tions are not imposed on the parties during a hiatus between con-tracts, and finding no such agreement here, he concluded that nojustification existed for Respondent's unilateral subcontracting inthis period.We, again, disagree.In our opinion, the rights and duties of parties to collective bar-gaining, during a hiatus between contracts, may be derived fromsources other than a formal extension agreement. , Thus, it is wellsettled that notwithstanding the termination of a labor contract, theparties, pending its renewal or renegotiation, have the right and ob-ligation to maintain existing conditions of employment.Unilateralchanges therein violate the statutory duty to bargain in good faith.We are persuaded and find that Respondent's frequently invokedpractice of contracting out occasional maintenance work on a uni-lateral basis, while predicated upon observance and implementationof article XIV, had also become an established employment practiceand, as such, a term and condition of employment.This practice, however, like any other term or condition of em-ployment, was not immune to change.We thus agree with the TrialExaminer that the Union had a right, during the period when theparties were without a contract and negotiating for a new one, topropose a change in or elimination of the Company's practice and torequest bargaining thereon; and that it was not precluded by anyclaim of waiver from doing so.But the Union's demand to bargainfor a modification or elimination of the Respondent's establishedpractice did not suspend the Respondent's right to maintain its estab-lished practice, any more than a demaiad by the Union to modify theexisting wage structure would suspend Respondent's obligation to 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaintain such wage structure during negotiations.4Here the Re-spondent honored the Union's request to bargain over subcontracting,and there is no proof that it did not bargain in good faith. , More-over, it does not appear that the subcontracting during this-hiatusperiod materially varied in kind or degree from what had been cus-tomary in the past. In these circumstances, we cannot say that theRespondent's action in subcontracting, according to its establishedpractice, certain unit work without prior notice to or bargainingwith the Union during the period when no bargaining agreement wasin effect was in derogation of a statutory duty to bargain on termsand conditions of employment.5As indicated, the Trial Examiner also found that Respondent'sduty to bargain over the subcontracting of maintenance work ex-tended to subcontracts let after the termination of the strike and theexecution of a new contract on February 17,"It is true, of course, as we indicated earlier, that whatever con-struction had been placed on article XIV under past contracts, it didnot preclude the Union during the course of the 1961-1963 contractnegotiations from insisting on a different interpretation or seekingto amend, or as appeared, to eliminate the clause entirely.But it isunquestionably clear that the Respondent entered bargaining negotia-tions with the firm conviction that article XIV, as it had existed inearlier contracts, and as is herein found, implicitly acknowledged itsright to subcontract occasional maintenance work without any- obli-gation of prior consultation with the Union, and subject only to the4For decisions upholding an employer's right to take action respecting terms and condi-tions of employment during negotiations where consistent with established practice, seeMcCullochCorporation,132 NLRB 201,213-214;H. E.Fletcher Co.,131 NLRB 474,484-485.5As heretofore noted, the Trial Examiner followed theMackay Radiodoctrine andproperly absolved Respondent from any violationof the Actwith respect to all but one ofthe temporary subcontracts let during the period of the strike,supra.The exception in-volved a miscellaneous construction work subcontract which was awarded during thestrike but was allowed to continue after the strike ended.Although covered by our dis-cussion and conclusion set forth in the text immediately above, there are additional reasonsfor not adopting his findingas to thissubcontract.Obviously,an employer who intends to maintain operations by subcontracting projectsof temporary duration has no precise basis for determining the length of the strike, andthus normally is in no position to ascertain whether work to be contracted out will becompleted before or after cessation of strike action. If such a contract is of reasonableduration and dictated by exigencies of the strike,there is no justification for finding uni-lateral action,otherwise privileged as an incident of the right to maintain operations dur-ing a strike,to be unlawful simply because the strike has ended before performance of thesubcontract has been completedTo avoid imposition of the statute,an employer wouldbe required to bargain over all temporary contracts awarded during a strike or risk violat-ing the Atshould such a contract extend beyond the strike.We shall not impose suchalternatives upon an employer.Thus, and apart from considerations set forth in the text above, we disagree with theTrial Examiner and find that this subcontract,like those limited in duration to the strikeperiod, was in the circumstances of this case properly awarded as an incident of Respond-ent's right to continue operations during a strike,and, for this reason also, was not Inviolation of Section 8(a) (5) of the Act.- SHELL OILCOMPANY289payment of the prescribed wage 'rates. It is equally clear that theRespondent throughout the numerous bargaining sessions maintainedthis position, even though the Union challenged and declined to ac-cept it.And the evidence shows that the Respondent refused toagree to any proposal that did not leave its right to subcontractcompletely unrestricted; indeed, as the Trial Examiner found, it in-sisted on full freedom to contract out work to a point where it con-ditioned the Union's obtaining of"any contract"on the Union'sagreeing to the Respondent's exercise of this prerogative.Thus, itismanifest that the Respondent was willing to accept a costly strike,and did in fact do so, rather than retreat from its position. In thecircumstances, we are persuaded that the reappearance of articleXIV, without material change, in the new contract must reasonablybe viewed as a capitulation by the Union to the Respondent's bar-gaining position and as a reaffirmance of the contractual understand-ing implicit in article XIV, namely, that it gave Respondent theright to continue occasional maintenance subcontracting without priorconsultation with the Union.For the above reasons, and as we are satisfied that the unilateralsubcontracting in issue here both accorded with the Respondent'sestablished practice and was consistent with the understanding of theparties manifested in article XIV, we hold that Respondent did notviolate Section 8(a) (5) of the Act by failing to notify and consultwith the Union before contracting out the various maintenance proj-ects covered by the allegations in the complaint herein.Our 'holding in the present case involves no conflict with our de-cision inTown & Country Manufacturing Company, Inc.,6reliedupon by the Trial Examiner in finding the violations.There, theemployer frustrated all bargaining by unilaterally subcontractinghis trucking operation under conditions that deprived the union ofan opportunity to attempt to negotiate a mutually acceptable alterna-tive.In the instant case, the subcontracting did not occur in a con-text of surprise, or under conditions precluding the Union frominvoking collective bargaining with regard to changes in existingpractices which, as stated above, had become an established conditionof employment. In fact, the parties did engage in good-faith bar-gaining concerning the issue arising from what was in effect a uniondemand for a change in such practice. Respondent's action in thecourse of negotiations merely represented an application of estab-lished subcontracting practices which, as we have held, it was entitledtomaintain during negotiations of a new contract.However, wewish to make it clear that our present holding is limited to the par-ticular circumstances of this case and that we do not pass upon1136 NLRB1022, enfd.316 F. 2d 846(C.A. 5).770-076-65-vol. 149-20 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhether or not Respondent may, in the future, lawfully expand itssubcontracting practice without prior notice and consultation withthe Union.Accordingly, and as we adopt the Trial Examiner's- findings thatRespondent did not violate the Act in any other respect,' we shalldismiss the complaint in its entirety.[The Board dismissed the complaint.]As thereis no independent evidence of bad faith on Respondent's part, we agree withthe TrialExaminer that Respondent did not violate Section 8(a) (5) by conditioning execu-tion ofa new bargaining agreement upon the Union'swaivingwhateverright of consulta-tion it hadrespectingsubcontracting.SeeAmerican National InsuranceCo.,343 U S.S95;PeerlessDistributing Company,144 NLRB 1510.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis case, heardinNew Orleans,Louisiana,on April 15through 18 and 29,1963, beforeTrial ExaminerFrederick U. Reelpursuant to a chargefiledAugust14 and a complaint issued December7, 1962,presents issues arisingout of Re-spondent's practice of contracting out occasional maintenancework withoutbargain-ing withthe Charging Party, whichis the statutory bargaining representative ofRespondent'shourly paidemployees, including those engaged in maintenance work.Upon considerationof the entire record, including my observationof the wit-nesses, andafterdue consideration of thebriefs filed by the Company and byGeneral Counsel,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT AND THE LABOR ORGANIZATION INVOLVEDShellOilCompany, herein called the Respondent,isaDelaware corporationengaged in purchasing,refining, and marketing oil at various locations,includ-ing a plant at Norco, Louisiana,from which it annually ships in excess of $50,000worth of products to points outside the State. Respondent admits that it is en-gaged in activities affecting commerce within the meaning of Section 2(6) and(7) of the Act,and I so find.Independent Oil and Chemical Workers Union ofLouisiana,herein called the Union,is the exclusive bargaining representative ofthe hourly paid employees at the Norco refinery.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Background-practices prior to the expiration of the 1960-61 contractThe Company'shourly paid Norco employees fall, roughly,into two groups,those engaged directly in production operations and those engaged in mainte-nance and minor construction work.This case is concerned with the latter groupknown as the engineering field department.Prior to a strike which lasted fromAugust 1962 to February 1963, the Company had 643 hourly employees in thebargaining unit, of whom 337 were in engineering field. Since the strike, thecomplement has shrunk to 408, of whom 179 are in engineering field. Theengineering field employees embrace all the usual types of construction workers(e.g.,welders,boilermakers,electricians,painters,common laborers,etc.), some ofwhom are highly skilled.For some years prior to 1961,when the controversy which led to these proceed-ings first arose,the Company had on occasion let contracts to private contractorstoperformmiscellaneousconstructionandmaintenancework.Indecidingwhether such work should be' done by contract or by its own employees,the Com-pany was guided by such factors as whether it possessed the necessary equipment,materials,"know-how," and available manpower to do the job itself.The Com-pany had not notified the Union before letting such contracts.The Union,-priorto 1961, had voiced no objection to the Company's practices in this regard, and it SHELL,OIL COMPANY291appears that prior to 19.61, no members of the engineering field department hadever been in layoff status at the time such contracts were let.By the summer of1962, however, approximately 60 men in that department had been laid off.During 1960 and 1961, the Union and the Company operated under a collective-bargaining agreement which by its terms expired September 30, 1961, but wasautomatically continued from month to month in the absence of a notice of termi-nation.This contract, like prior contracts between the parties, contained a clause(articleXIV) providing that in the event the Company had construction workperformed by a contractor, the latter as a condition of his contract would have topay his employees not less than the rates of pay for work of the same character setforth in the contract between the Company and the Union. In July 1961, however,when the Union in anticipation of the expiration of the existing contract, gavenotice of the subjects on which it wished to negotiate, it indicated a desire torestrict the right of the Company to contract work.From that day to this, theparties have been sharply divided over this issue.B.Negotiations for the new contract, the notice of termination, thestrike, and the new contractBetween the opening of negotiations for a new contract in September 1961, andthe ultimate execution-of a new agreement in February 1963, the parties met insome 47 bargaining conferences. , The matter of contracting out work was one ofthe chief matters discussed throughout the bargaining. The Company steadfastlymaintained that it must have the right to let such contracts at any time it sawfit.The Union at first requested a covenant against contracting out work, thenmodified its position to limit such contracts to occasions when no company em-ployees qualified to do the work were laid off, and finally retreated to an offer thatthe Company be free to let contracts when in its judgment such action was neces-sary, but be guided in exercising this judgment by such considerations as the avail-ability of qualified men, materials, and equipment. To each of these requests (aswell as to a request that the matter be arbitrated) the Company responded with aninsistence that its right to let contracts be unrestricted, except by the "prevailingwage" clause of article XIV.On^ one occasion the Company proposed a clausewhich set forth the Company's willingness to advise the Union of decisions whichthe Company reached with respect to contracting work, and which also stated thatthisadvicewould ordinarily be given in advance of the beginning of thework. The Company's offer concluded, "However, we cannot see our way clear toundertake any obligation which would expressly or impliedly limit our right tocontractwork."The Union rejected the proposal because it found the lastsentence objectionable.While negotiations were in progress, the Union late in February 1962 gave theCompany notice of the Union's desire toterminate'the existing contract whichunder its terms had been extended on a month-to-month basis.AfterMarch 29,1962 (30 days after the Union's notice), the former contract was no longer-binding.The parties continued to operate under many of its terms, however,although recognizing that the dues checkoff and grievance procedures were no'longer applicable.The testimonyis insome conflict as to whether the Companyand the Union had any understanding as to the continuance in effect of the otherprovisions of the prior contract (includinginter alia,articleXIV).According tounion witnesses, company representatives on some occasions would say that theyregarded the terms of the contractas stillin effect, but on other occasions wouldemphasize the absence of any contract.None of these discussions concerned ar-ticleXIV, however. The Company continued-to comply with the terms of that.articleduring the hiatus between the formal termination of the old contract inMarch 1962 and the execution of a new agreement the following February.Inmid-April 1962, the Board handed down its decision inTown & CountryManufacturing Company,. Inc., et al.,136 NLRB 1022, enfd., 316 F. 2d 846 (C.A.5), holding that an employer violated the Act if he unilaterally 'subcontracted partof the work of a bargaining unit. The Union pressed this decision upon the-Company in support. of the.Union's. position in the' bargaining 'negotiations, butthe Company's view was that article XIV gave it the right to let contracts unilater-ally, i.e., that the' provision constituted- a waiver of the Union's right to bargain,over each subcontract. ''On August 18, 1962, the Union called a strike which lasted, until the signing ofa new contract the following February.During the strike, as well as before andafter the strike, the Company continued to let .constructionand, maintenance con- 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDtractswithout notice to, or bargaining with, the Union.At bargaining sessions:during the strike, the Company continued to reject union demands for restrictions.on contract work, and repeated its contention that article XIV gave the Companythe right, subject to the terms of that provision as to wage rates, to let contracts.without notice to, or bargaining with, the Union.During the strike, the Company operated the refinery with "staff" personnel,assisted to some degree by outside contractors.When the strike ended, the Com-pany did not reinstate all the strikers, but instead relegated a substantial number-to layoff status. Prior to the strike the Company had 337 men in its engineeringfield department.After the strike it employed only 170. The cutback resultedfrom company experience during the strike that it could operate efficiently with asmaller complement in that department by having operating personnel engage insome maintenance work in the course of their operations and by not observing strictjurisdictional lines in assigning work to particular crafts.According to companywitnesses, the letting of contracts did not cause the layoff of any men except forthose (two or less) who were affected by the letting of the garbage collectioncontract, discussedinfra.The General Counsel and the Union took the view thatbut for the letting of contracts (which had not been the subject of negotiationswith the Union prior to their being let), the Company would have reinstated allthe strikers, or in other words would have recalled the men now in layoff status.For a further analysis of these contentions, and to consider the Company's related:contention that the contracts it let without notice to the Union did not involve the-work of employees in the bargaining unit, it is necessary to consider in some detailthe contracts here complained of.C. The various contracts let by the CompanyThe complaint, as amended at the hearing,allegesthat the letting of contracts:on and after March 29, 1962, without notice to or bargaining with the Union,violated the Act. I find no concession that the letting of such contracts prior tothat period wasnotunlawful, particularly as General Counsel expressly repudiatedany such concession.At the hearing both sides presented testimony concerning-the particular contracts which were let during the periodin issue.Briefly sum-marized, they were as follows:1.Contract of May 30, 1962, to clean boiler tubes and drums with acid.Gay-den Derickson, the Company's chief engineer, who had primary responsibility forthe letting of maintenance and construction contracts, testified that this contract was.let to a firm which had special equipment and materials to clean boilers chemically,and that attempts to clean the boiler manually by regular plant forces had provedunsuccessful and unduly time consuming.As Derickson put it, "The impact onthe downtime is perhaps the most significant thing, and that is done in a matter ofa day chemically and many days mechanically."2.Contract of April 13, 1962, to repair and replace ceramic tile on swimmingpool.According to Derickson, this contract was let to the concern which hadpreviously installed the tile, and the Company's regular employees were not qual-ified to set decorative tile. 13.Contract of May 8, 1962, for the salvage of plants, soil treatment, and additionof new plants. The work was done by a nursery and flower shop, and (according-to Derickson) the work was of a specialized character beyond the capacities of the-Company's regular gardener who is "principallya grasscutterand hedge-trimmer."4.Contract of August 7, 1962, to repair the sound system in the theater.Ac-cording to Derickson, the Company's own electricians were not qualified to workon the "rather complex sound system thatisanintegral part of a movie soundreproduction equipment ... quite different from the normal PA system work."5.Contract of August 2, 1962, to sandblast and spray materials on a storage-tank to stop leaks (the Matcote contract).This was part of a $250,000 project, allthe other work of which was done by company forces.According to Derickson,this part of the project was contracted out because in the past when plant forces.had done this kind of work the result was unsatisfactory. The contractor utilized spe--i This testimony appears at page 355, lines 15 to 18. An error in the transcript at thatpoint makes it appear that Derickson's answer was part of the question. I hereby correctthe transcript at line 15 to end the sentence with the word "pool" and to insert at thatpoint: "Would you explain the circumstances surrounding this contract?-A. This was a_contract to repair the swimming pool." SHELL OIL COMPANY293,cial equipment and materials, and also gave the Company a "guarantee,"whichwould not have been forth-coming had the Company merely purchased the mate-rials, rented the equipment, and had its employees do the work.6.Contract of July 27, 1962, to apply acoustic ceiling in the main office build-ing.This contract was let to the concern which both sold and installed the-material.The job involved a "false ceiling" suspended on T-bars, and was con-siderably more difficult to install than the type of acoustical tile which is attacheddirectly to the ceiling.7.Contract of September 5, 1962, for the disposal of garbage and trash.Prior,to the strike which commenced August 18, 1962, company employees had handledthe removal of garbage and trash.During the strike the Company engaged acontractor to do the work.The Company continued this contractual arrangementafter the strike, and during the latter stages of the strike discussed its intention to,do so with the Union.8.Contract of October 18, 1962,to install2300 volt power supply. This con-tractwas let during the strike, and was part of a project, in part necessitated bythe strike, to install booster pumps on the pipeline to facilitate distribution of theproducts, as the normal means of shipment had been impaired by the strike.9.Contract of October 11, 1962, for the purchase and installation of four radareye units, a special radar equipment with which the Company had had no priorexperience.10.Contracts of August 27, 1962, and January 8, 1963, to haul hydro-gen trailers, a service required and utilized only during the strike.11.Contract of October 26, 1962, formiscellaneous constructionwork.This,contract, let during the strike, was still in effect at the time of the hearing, wellafter the strike ended. The only specific task performed under the contract afterthe strike was the. installation and construction of a new facility, known as thesaturate fractionation job, using craftsmen similar to those on the Company'spayroll.12.Contract ofMarch 1, 1963, to clean chemically the primary columnof a distilling unit.This contract was similar in character to that described undernumber 1, above.13.Contract of March 6, 1963, to supply and erect an aluminum awning.14.Contracts of March 11 and 18 and April 1, 1963, as part of a major con-struction project known as the "energy recovery system." The entire project whencompleted will cost approximately $21/2 million and involves the erection of var-ious large units.15.Contract March 29, 1963, for termite treatment of village houses and sheds.Finally,Derickson testified that in determining whether to let contracts or do theworkwith plant forces, he "would consult with"various management officials, butthat he "would under no consideration consult with the labor organizations thatwere representing the employeeswho might do the work if it was kept within the.plant."[Emphasis supplied.]D. Conflicting contentions and concluding findingsThe foregoing discussion of the negotiations between the parties and of the,contracts let to outside contractors furnishes the framework in which to considerthe contentions of the parties. Further details as to the facts set forth above will,be developed in the course of considering these contentions.General Counsel sees the case as essentially a simple violation of the rule againstchanging working conditions by unilateral action-contracting out work of thebargaining unitwithout any prior discussion with the bargaining representa-tive.Respondent contends that that general rule is inapplicable to this situation,whatever its applicability may be where an employer permanently subcontracts anentireoperation.Alternatively,Respondent argues that the Union waived itsright to bargain over these matters.As a further alternative,Respondent arguesthatnone of the contracts in question involved work normally done by thebargaining unit,except for those let during the strike when Respondent wasfree to obtain strike replacements.General Counsel in turn contends that thecontract clause referring to contracting out work sets wage rates for contractorsbut does not represent a waiver of the Union's right to bargain over the letting ofparticular contracts.General Counsel further urges that the Company by insistingin bargaining negotiations that the Union surrender its right to bargain over theletting of contracts violated Section 8(a)(5). Finally, General Counsel contendsthat even if the provision as to contractors'wage rates constituted a waiver of the 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion's right to bargain, this would not legitimize actions taken during the period'between contracts-as to which the Company replies that the-contractual termscontinued to be operative during the hiatus between contracts. 21.The dutyto bargainOn the fundamental issue raised by the parties-whether the statute inhibitsunilateral action in letting contracts for maintenance work which might otherwisebe performed by members of the bargaining unit-I have little doubt that theGeneral Counsel's position correctly states the law. That is to say, the line of casesexemplified byTown & Country Manufacturing Company, Inc., supra,is as appli-cable to the contracting of specific jobs involved here as it is to contracting outan entire operation or department. The differences are of degree, and not of kind;the Union has the same legitimate interest in protecting the work of the employeesfrom slow erosion that it has in protecting the work against sudden and totaldisappearance.2.The "waiver"A far closer and more troublesome issue is presented by the Company's conten-tion that the Union waived its right to bargain over the letting of particularcontracts.The Company finds such a waiver in article XIV of its contracts withthe Union which provides in pertinent part: "Whenever a contractor or subcontrac-tor performs work within the plant which could be performed by employees coveredby this agreement the Company will include a provision in the applicable contractrequiring the contractor and subcontractor to pay not less than the rates of payprovided in this Agreement for the same character of work...According tothe Company, the Union won this concession with respect to the Company's free-dom to contract, and thereby left the Company free in all other respects to letcontractswithout regard to the Union.' General Counsel and the Union, on theother hand, view the provision as nothing more than a wage rate requirement,designed to inhibit the Company's desire to contract out work, but not otherwisebearing on the rights of the parties in the event the Company, notwithstandingthe wage limitations imposed, desired to let such contracts.I find merit in the Union's and General Counsel's position. The present contrac-tual provision does not limit the amount of contracting the Company may do, butonly prescribes wage rates for such contracts as it lets. The Union's concern inobtaining such a restriction is, of course, to prevent undercutting of its wagescale, and hence to prevent job eliminations caused by such undercutting. But theUnion's concern is not limited to that cause of job erosion.Having inhibited theCompany's opportunities for getting work done cheaper by cheaper labor, theUnion still retains an interest in keeping contracts to a minimum. To this end, forexample, the Union sought clauses limiting the Company to letting contracts onlyfor work customarily contracted out, or to occasions when no company employeeswere laid off. The failure of the Union to achieve suchclausesleaves open theextent to which the Company can contract out work.Under the Company's viewof the law, if the Union once it had achieved the wage restriction in Article XIV,stillwanted to preserve the right to bargain over the letting of individual con-tracts, it was incumbent on the Union to obtain a contractual provision expresslypreserving this right.I find the law to be otherwise: the Union's statutory bar-gaining right is preserved in the absence of a clear and unmistakable waiverthereof. See e.g.,N.L.R B. v. The Item Company,220 F. 2d 956, 958-959 (C.A.5), cert. denied 350 U.S. 905.Moreover, under the Company's reading of articleXIV, it would have been free to contract out all the work of the engineering field de-2 The Company also urges that the basidissue is oneof contract interpretation whichshould be left to arbitration.But Section 10(a) of the Act expressly provides for Boardjurisdiction in these matters notwithstanding arbitration agreementsIf the nationalpolicy is to be reversed to express a preference for arbitration over administrative adjudi-cation, it is for Congress to do so.In any event, it ill behooves Respondent to urge that the dispute is one for arbitrationunder the current contractWhen the Union sued to compel arbitration of a related issueat the Shell Chemical plant, under a contract which, like the current contract betweenShell Oil Company and the Union, provided that a controversy "may be settled by arbi-tration," the Shell Oil Company (which was the named defendant) resisted that actionon the theory,inter alia,that the,bargaining agreement "clearly makes enforcement of thatagreement by arbitration permissive and not mandatory" (General Counsel's ExhibitNo. 23).See also General Counsel's Exhibit No. 20 SHELLOIL COMPANY295.partment without bargaining with the Union.Itwould require far plainer languagethan I find in article XIV to establish that the Union surrendered its right to bargainover what could amount to abolition of all the jobs in the department.In further support of its theory of waiver,theCompany points to theUnion's acquiescence in the Company'spracticeof letting contractswithoutprior notice to,or bargaining with,theUnion.But the failure to exercise astatutory right does not- extinguish it insofar as subsequent violations are con-cerned, and the Union's lack of concern in earlier years is readily explained by thefact that on those occasions no members of the bargaining unit were in layoffstatus or threatened therewith.The waiver by acquiescence theory, moreover, ispalpably untenable during the period here in controversy,for the Union throughoutthe negotiations for the current contract made clear that it was not acquiescing inthe Company's practice.Unless, therefore,the "waiver"is to be found in articleXIV, it is nonexistent;past acquiescence in the practices does not put it in articleXIV, for such acquiescence could as easily have occurred in the absence of thatprovision.During the course of the bargaining,the position of the parties was consistentwith the position urged here.The Company,viewing article XIV as giving itthe right to contract without bargaining,construed all union proposals- re-stricting this freedom as proposed amendments to article XIV, and insisted thatno such amendments be made. The Union,on the other hand, put forth its propos-als for restricting contract work without reference to article XIV which it viewedsolely as a limitation of wage rates,in -contracts which might be let3For ex-ample, Company'sExhibit No. 42 represents union proposals made at the bargain-ing session of November 25, 1962.The first two paragraphs of that exhibit dealwith a restriction of the amount of contract work, and the third paragraph dealswith wage rates on contracted work. Although the Company(consistent with itsposition)viewed the entire matter as proposed amendments of article XIV, therecord shows that the Union(consistent with its position)presented the first twoparagraphs in writing and then presented the rate proposal orally and at a differentpoint in the negotiations on that date and not as part of the restriction on amountand type of work to be contracted.It should also be noted that the Union's position in the bargaining went to theopposite extreme from the Company's;that is, the Union sought contractualrestrictions on the amount or kind of work to be contracted rather than mererecognition of its statutory right to bargain over the letting of such contracts.Although the Union was unsuccessful in these attempts to restrict contracting, itby no means follows that the Union in agreeing to continue article XIV (with aminor amendment deleting area wage rates as a permissible standard)agreed toor is bound by the Company'sconstruction thereof.On the contrary,itseemsmore reasonable to conclude that the Union,unable to win the concessions itwanted, decided to rest on its rights under the law as construed inTown & CountryManufacturing Company, Inc., supra,a decision which it had called to the Com-pany's attention.This is particularly true as the charge and complaint in theinstant proceeding both predate the current contractCf.N L.R.B. v. Yawman &ErbeManufacturing Co.,187 F. 2d 947, 949(C.A.2);McQuay-NorrisManu-facturing Company v.N.L.R.B.,116 F. 2d 748, 751(C.A. 7).4Throughout the bargaining, the Company insisted on full freedom to contractout work,a position which General Counsel at the hearing claimed to be in viola-tion of the Act in that it conditions the Union's obtaining ofanycontract on thesurrender of a statutory right to bargain on other matters. Although I find con-siderable logical force in the suggestion that an employer who says he will notsign a contract unless the Union waives one of the bargaining rights given it3I do not credit the contrary testimony of J. D. Walker, the companypersonnel man-ager,who impressed me as an evasive and unreliable witness. Indeed, I credit only somuch of Walker's testimony as is specifically corroborated by other, more credible witnesses4Having found no waiver, I need not reach either the contention that during the periodbetween contracts the Company's unilateral action cannot be excused by article XIV, orthe answering contention that the prior contract continued to be observed during theinterim period.Should the Board reverse my finding as to waiver, those contentions mustbe dealt with. In my view, the parties did not reach any such agreement during the interimperiod as would justify a finding that the Company was free to act unilaterally in theletting of contracts at that time ; the Company observed the requirements of article XIVbut was not legally bound to do so.However, in my view it would not effectuate thepolicies of the Act to issue a remedial order based on violations which occurred only be-cause of the hiatus between contracts. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDby Congress has to that extent refused to bargain, I believe that this position wasrejected by the majority of the Supreme Court inN.L.R.B. v. American NationalInsurance Co.,343, U.S. 395, 407-409, 411-413.Unless and until the Board suc-ceeds in overturning that decision, an employer is free to insist on a managementprerogative clause which, whatever else it may embrace, clearly may include aright to contract out occasional maintenance work without prior notice to, ornegotiation with, the Union.3.The contracts as to which bargaining was requiredHaving found an unwaiveddutyto bargain in general,we turn next to theparticular contracts to determine which,if any, the Company let in default of itsbargaining obligation.The dutyto bargain extends only to those matters whichaffect the members of the bargaining unit; thus, for example,I find no default inthe failure to bargain over the termite contract as termite extermination was not amatter within the competence of members of the bargaining unit. I reach asimilar resultwithrespect to the landscaping and theater sound contracts.Theswimming pool contract likewise involved skills not possessedby theregularemployees.Installation contracts such as those for the acoustical ceiling, the awn-ing, and the radar units also fall outside the area of those which must be discussedwith the Union before being let, for the purchase of the material contemplates thatthe seller will installit.Finally,heavy original construction work is apparentlyoutside the area of work performed by the bargaining unit, and need not bediscussed with the Union before being let.With respect to contracts let during the strike,I find no violation with respect tothose covering work completed during the strike. During the strike, the Companywas free to carry on its business by hiring replacements itself or by arrangingwith contractors to have the latter'semployees perform the work of the strik-ers.The contract for garbage disposal survived the strike,and to that extentwas within the area as to which unilateral action was improper.But the recordshows that during the strike the Company advised the Union that the Companyintended to continue the garbage disposal contract after the strike,told the Unionthe Company's reasons for this determination,and heard the Union on its objec-tions thereto.In find no basis for a holding that the Company did not bargain ingood faith over the continuation of the garbage contract,and hence find noviolationof the Actwith respect to that matter.The contracts for cleaning the boilers and the distilling units and for repairingthe tank leaks stand on a different footing. I have little doubt that the Companyhad sound economic reasons for contracting this work out, but this consideration isirrelevant where the work involved is inherently a normal part of the work of thebargaining unit.Unilateral action may well be economically justifiable,but thisdoes not excusethe dutyto bargain over the matter.Thus, for example, theunilateral wage increasesinN.L.R.B. v.BenneKatz, etc., d/b/a Williamsburg SteelProductsCo,369 U.S. 736,or the unilateral subcontracting inTown & Country,supra,may have been reasonable moves from the economic standpoint, and theemployers would have been free to take themafter bargaining in good faith.SeeN.L.R.B.v.Crompton-HighlandMills,Inc.,337 U.S. 217, 224-225;N.L.R.B. v.BradleyWashfountainCo,,192 F. 2d 144, 150-151 (C.A.7).So in this case, theletting of the Matcote contract for example,may well have been reasonable, butas the repair work was of a nature similar to that previously done by employeesin the unit,their bargaining representative should have been heard before the workwas taken away.Any otherresult would permit erosion of the unit without anyopportunity being afforded the employees'representative to be heard in their be-half.CfTown & Country,supra; InternationalUnion,U.A.W.,Local 391 v.Webster Electric Co.,299 F.2d 185,197 (C.A.7). (It is for this reason,also thatI reject the line of arbitration cases cited by the Company. The arbitrators fre-quently decide only that the letting of the contract was reasonable or economicallyjustified, whereas the issue here is the right of the Union to be consulted before thatdecision is reached because of some other(and, to the Union,preferable) resultmight also be reasonable and economically justified.)The line here drawn between bargainable and nonbargainable contracts is admit-tedly narrow.Whether a new contract,yet unlet, is more like that for the theatersound system(involving electrical work beyond the capacities of the Company'selectricians)or more like that for repairing the tanks(involving a new process,superior to that which the Company's employees are capable of using)is a matteras to which reasonable men may differ. For example,the contract described initem 11,section C,above,formiscellaneous construction seems to have included SHELLOIL COMPANY297some matters which were outside the normal work of the unit,(heavy construction)and some work similar to that normally done by the men in the unit. Even theconcept of work normally done by the unit is inexact, for on some occasions theCompany with a surplus of available men will have them perform work it wouldnormally prefer to contract out, and in converse situations, where its men are busyand its need is urgent, the Company may prefer to contract work it would ordinar-ilydo itself.Sheer capacity to perform the work is also not the sole test; theCompany's employees may possess the technical skills for the major constructionjobs, but the Union freely conceded that such jobs were outside their purview.TheCompany and the Union under their existing contract must draw a similarly nar-row line in administering article XIV which applies to work "which could beperformed by employees covered by this Agreement..And the italicizedportion of Derickson's testimony quoted in section C, above, shows company rec-ognition of at least some of the work as within the capacity of plant forces.The fact that the standards are necessarily inexact does not absolve the Companyof its legal duty.Nor can the Company justly complain that it is placed under aDamoclean sword, for it can easily avoid the peril by resolving any doubts infavor of notifying and bargaining with the Union. In this connection, I view asaltogether specious the Company's arguments that it would be enmeshed in endlessnegotiations.In the case of the tank repair, for example, the Company need onlyadvise the Union of the need to have the job done and the Company's reasons forletting the contract(superior process, equipment,and materials unavailable tothe Company,unsatisfactory past experience with own repairs,desire for a guar-anty from the contractor),and invite the Union's comments.If, after listening to,the Union in good faith, the Company proceeds to let the contract, it will havecomplied with its bargaining obligations.sWhile it may be true that technicallythe employer must bargain to "impasse," that stage may be reached very quicklywhere all that is involved is whether the employer shall let a particular contract.See the final paragraph of the court's decision enforcing theTown & Countrycase,supra.The "reasonable bargaining" there referred to may, in contracts of thisnature, require no more than a statement of the Company's intentions and itsreasonstherefor, to which the Union may well accede or to which it may makereasoned and persuasive reply.Applicable here is the admonition of the court inPacific Coast Association of Pulp and Paper Manufacturers v. N.L.R.B,304 F. 2d760, 766 (C.A. 9): "We venture to suggest that the [Respondents] get into thewater before they make an irrevocable decision that it is too cold.They may find,and not entirely to their own surprise, that it is tolerable,, or even quite pleasant." 6CONCLUSION OF LAWBy failing to bargain with the Union before letting contracts giving to outsidecontractors and their employees maintenance work of a nature which could havebeen assigned to members of the bargaining unit, the Company engaged inunfair labor practices within the meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the Act.THE REMEDYI shall, of course, recommend the normal cease-and-desist order, and affirmativebargaining order, and the posting of a notice, all drafted with an eye to theparticular violation here found.General Counsel also seeks an order directingthe reemployment of men on layoff status since the strike, on the theory thatcontracting out of work resulted in their not being recalled. I decline to recom-mend this relief.It is true, of course,that the Company'sengineering field force declined sub-stantially from 337 before the strike to 170 after it.Various factors such asretirements, quits, and transfer of a job category out of the unit account for someof the 167 employees no longer in the unit.A number, not clearly set forth inthe record but presumably determinable in compliance proceedings should such beordered,remain inlayoff status.The recordalso discloses,however,that, as a5If the action is not taken in good faith, but in a desire to defeat the Union or penalizethe employees for their adherence to it, the action is unlawful even if the employer has ageneral right (by waiver from the Union) to subcontract.6The Company suggests that occasionally emergencies require the immediate obtainingof outside contractors.Such unusual situations are provided for in the proposed remedialorder. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDresult of strike experience and concessions in the new contract,7the Company isable to function with far less employees than prior to the strike.Moreover,although I have found a violation in the failure to negotiate with the Union beforeletting certain contracts (notably those ofMay 30, August 2, and October 26,1962, and March 1, 1963), there is no reason to believe that any men are now outofwork because those contracts were let.Finally, although some men mighthave been recalled if those contracts had not been let, the Company's reasons forcontracting out that work are such as to render highly unlikely the possibility thatgood-faith bargaining with the Union would have resulted in any change in theCompany's determination to let those contracts.Under all the circumstances,there-fore,I do not believe it would be equitable or would effectuate the policies of theAct to issue a reinstatement or backpay order.8[Recommended Order omitted from publication.]7Permitting a relaxation of craft lines and permitting operating personnel to do routinemaintenance in the course of their operations.8 In view of this disposition of the matter,I do not reach the Company's contention thatthe strikers under Section 8(d) forfeited their employment status by the Union's failureto notify the Federal and State mediation services before striking.General Counsel's viewon this issue is that timely notice of the dispute was given by the Employer.GeneralCounsel argues that the requirements of Section 8(d) are therefore met as the statutorypurpose of notifying the services is to afford them a chance to settle the dispute, and nogood purpose is served by dual notification. I would find merit in this argument if I wereotherwise disposed to recommend relief for the strikers.As to the suggestion that theUnion's alleged failure to comply with Section 8(d) resulted in its violating Section8(b) (3), the short answer is that any such violation particularly as it would be limited tothe period of the strike, would not be material in determining whether the Company's pre-strike and poststrike conduct violated Section 5(a)(5).The parties litigated the issue whether the strike was an unfair labor practice strike.I find that one of the principal causes of the strike was the contracting of work withoutprior negotiation with the Union.Cf.Simmons,Inc. v. N.L.R.B.,315 F. 2d 143, 146(C.A. 1), and cases there cited.But this finding,which leads to the conclusion that thestrike was an unfair labor practice strike,leads to no remedial order under the circum-stances of this case,for at most it would require"preferential hiring" which is meaning-less to employees already listed as merely in layoff status.Shell Chemical Company, a Division of Shell Oil CompanyandIndependent Oil and Chemical Workers Union of Louisiana.Case No. 15-CA-2129.October 29, 1964DECISION AND ORDEROn June 28, 1963, Trial Examiner Frederick U. Reel issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached In-termediate Report.He further found that the Respondent had notengaged in certain other unfair labor practices alleged in the com-plaint and recommended dismissal as to them.Thereafter, the Re-spondent and the General Counsel filed exceptions to the Intermedi-ate Report and supporting briefs.''The Respondent has requested oral argument.Thisrequest ishereby denied becausethe record,exceptions,and briefsadequatelypresent the issues and the positions of theparties.149 NLRB No. 23.